
	
		III
		112th CONGRESS
		1st Session
		S. RES. 251
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Carper (for himself,
			 Ms. Snowe, Mrs.
			 Murray, Mr. Lieberman,
			 Mr. Blumenthal, Mr. Baucus, Ms.
			 Stabenow, Mr. Casey,
			 Mr. Grassley, Mrs. Gillibrand, Mr.
			 Tester, Mr. Whitehouse,
			 Mr. Coons, Mr.
			 Merkley, Mr. Brown of Ohio,
			 Mr. Kerry, Mr.
			 Wyden, Mr. Roberts,
			 Mrs. Shaheen, Mrs. Boxer, and Mr. Udall
			 of New Mexico) submitted the following resolution; which was
			 referred to the Committee on Environment
			 and Public Works
		
		
			November 16, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing support for improvement in the
		  collection, processing, and consumption of recyclable materials throughout the
		  United States.
	
	
		Whereas maximizing the recycling economy in the United
			 States will create and sustain additional well-paying jobs in the United
			 States, further stimulate the economy of the United States, save energy, and
			 conserve valuable natural resources;
		Whereas recycling is an important action that people in
			 the United States can take to be environmental stewards;
		Whereas municipal recycling rates in the United States
			 steadily increased from 6.6 percent in 1970 to 28.6 percent in 2000, but since
			 2000, the rate of increase has slowed considerably;
		Whereas a decline in manufacturing in the United States
			 has reduced both the supply of and demand for recycled materials;
		Whereas recycling allows the United States to recover the
			 critical materials necessary to sustain the recycling economy and protect
			 national security interests in the United States;
		Whereas recycling plays an integral role in the
			 sustainable management of materials throughout the life-cycle of a
			 product;
		Whereas 46 States have laws promoting the recycling of
			 materials that would otherwise be incinerated or sent to a landfill;
		Whereas more than 10,000 communities in the United States
			 have residential recycling and drop-off programs that collect a wide variety of
			 recyclable materials, including paper, steel, aluminum, plastic, glass, and
			 electronics;
		Whereas, in addition to residential recycling, the scrap
			 recycling industry in the United States manufactures recyclable materials
			 collected from businesses into commodity-grade materials;
		Whereas those commodity-grade materials are used as
			 feedstock to produce new basic materials and finished products in the United
			 States and throughout the world;
		Whereas recycling stimulates the economy and plays an
			 integral role in sustaining manufacturing in the United States;
		Whereas, in 2010, the United States recycling industry
			 collected, processed, and consumed over 130,000,000 metric tons of recyclable
			 material, valued at $77,000,000,000;
		Whereas many manufacturers use recycled commodities to
			 make products, saving energy and reducing the need for raw materials, which are
			 generally higher-priced;
		Whereas the recycling industry in the United States helps
			 balance the trade deficit and provides emerging economies with the raw
			 materials needed to build countries and participate in the global
			 economy;
		Whereas, in 2010, the scrap recycling industry in the
			 United States sold over 44,000,000 metric tons of commodity-grade materials,
			 valued at almost $30,000,000,000, to over 154 countries;
		Whereas recycling saves energy by decreasing the amount of
			 energy needed to manufacture the products that people build, buy, and
			 use;
		Whereas using recycled materials in place of raw materials
			 can result in energy savings of 92 percent for aluminum cans, 87 percent for
			 mixed plastics, 63 percent for steel cans, 45 percent for recycled newspaper,
			 and 34 percent for recycled glass; and
		Whereas a bipartisan Senate Recycling Caucus and a
			 bipartisan House Recycling Caucus were established in 2006 to provide a
			 permanent and long-term way for members of Congress to obtain in-depth
			 knowledge about the recycling industry and to help promote the many benefits of
			 recycling: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses support
			 for improvement in the collection, processing, and consumption of recyclable
			 material throughout the United States in order to create well-paying jobs,
			 foster innovation and investment in the United States recycling infrastructure,
			 and stimulate the economy of the United States;
			(2)expresses support
			 for strengthening the manufacturing base in the United States in order to
			 rebuild the domestic economy, which will increase the supply, demand, and
			 consumption of recyclable and recycled materials in the United States;
			(3)expresses support
			 for a competitive marketplace for recyclable materials;
			(4)expresses support
			 for the trade of recyclable commodities, which is an integral part of the
			 domestic and global economy;
			(5)expresses support
			 for policies in the United States that promote recycling of materials,
			 including paper, which is commonly recycled rather than thermally combusted or
			 sent to a landfill;
			(6)expresses support
			 for policies in the United States that recognize and promote recyclable
			 materials as essential economic commodities, rather than wastes;
			(7)expresses support
			 for policies in the United States that promote using recyclable materials as
			 feedstock to produce new basic materials and finished products throughout the
			 world;
			(8)expresses support
			 for research and development of new technologies to more efficiently and
			 effectively recycle materials such as automobile shredder residue and cathode
			 ray tubes;
			(9)expresses support
			 for research and development of new technologies to remove materials that are
			 impediments to recycling, such as radioactive material, polychlorinated
			 biphenyls, mercury-containing devices, and chlorofluorocarbons;
			(10)expresses
			 support for Design for Recycling, to improve the design and manufacture of
			 goods to ensure that, at the end of a useful life, a good can, to the maximum
			 extent practicable, be recycled safely and economically;
			(11)recognizes that
			 the scrap recycling industry in the United States is a manufacturing industry
			 that is critical to the future of the United States;
			(12)expresses
			 support for policies in the United States that establish the equitable
			 treatment of recycled materials; and
			(13)expresses
			 support for the participation of households, businesses, and governmental
			 entities in the United States in recycling programs, where available.
			
